Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 1 of 6 Page ID #3063



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                       )
     FIRST IMPRESSIONS SALON, INC.,                )
     et al.,                                       )
                                                   )
             Plaintiffs,                           )
                                                   )        Case No. 3:13-CV-00454-NJR-SCW
     v.                                            )
                                                   )
     NATIONAL MILK PRODUCERS                       )
     FEDERATION, et al.,                           )
                                                   )
             Defendants.                           )
                                                   )

                      DEFENDANTS’ OPPOSITION TO CLASS COUNSEL’S
                        MOTION FOR ENTRY OF A SET-ASIDE ORDER

          Defendants respectfully submit this brief in opposition to Class Counsel’s Motion for

  Entry of a Set-Aside Order (ECF No. 373, the “Motion”) regarding settlements or judgments

  involving class members who have opted out of this litigation (“Opt-Out Plaintiffs”). It is

  Defendants’ position that entry of an order at this time – particularly for an excessive portion of

  any settlement or judgment - is premature, and there are not facts before the Court to support the

  granting of the Motion.

                                          BACKGROUND

          While the present lawsuit has been pending since May 10, 2013, there is still much work

  to be done. Apart from the certification of the class in which Opt-Out Plaintiffs have chosen not

  to participate, much of the work to date has involved litigation regarding changes in the various

  named class plaintiff representatives and the products at issue in the lawsuit. The vast majority of

  document discovery to date has involved the production by Defendants of documents,

  depositions, and court filings from a similar antitrust class action lawsuit involving milk and the
Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 2 of 6 Page ID #3064



  Cooperatives Working Together Herd Retirement Program that served as a model for Class

  Counsel’s allegations in this lawsuit. See Edwards v. National Milk Producers Federation, No.

  4:11-cv-04766-JSW (N.D. Cal. filed Sept. 26, 2011). Looking to the work ahead, at this point,

  fact discovery is not yet complete, expert discovery has not yet begun, and briefing on summary

  judgment motions will not begin until spring of next year. See Amended Scheduling Order, ECF

  No. 366.

          The Court required that class members that did not wish to be part of the class in this case

  opt out by July 31, 2018. See Discovery Schedule, ECF. No. 309. There are numerous Opt-Out

  Plaintiffs. At this point, it is uncertain how each of the Opt-Out Plaintiffs will proceed, if at all,

  with their claims. It is also unclear if the Opt-Out Plaintiffs have received notice of Plaintiffs’

  Motion, which, if granted, could significantly impact their rights.

                                               ARGUMENT

          Class Counsel’s Motion is premature and without sufficient facts before the Court to rule

  on the Motion because there are no judgments, settlements or funds to be set aside for Class

  Counsel, and because the Opt-Out Plaintiffs have not submitted themselves to this Court’s

  jurisdiction. Furthermore, Class Counsel’s 20% request for fees and costs is excessive and

  should be rejected.

          The Motion is directed at the actions of the Opt-Out Plaintiffs and it is the Opt-Out

  Plaintiffs (rather than Defendants) who should have the opportunity to respond to the Motion.

  Each Opt-Out Plaintiff is differently situated and will be better suited to respond to Class

  Counsel’s Motion with unique facts and arguments. However, the Opt-Out Plaintiffs have, by

  opting out, elected not to be part of this lawsuit. It is unclear whether Opt-Out Plaintiffs will file

  suit in this Court, in a court in another jurisdiction, or not at all.



                                                         2
Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 3 of 6 Page ID #3065



         Until an Opt-Out Plaintiff affirmatively submits to the jurisdiction of the Court, the Court

  does not have jurisdiction over former class members who have opted out. See In re Linerboard

  Antitrust Litig., 292 F.Supp.2d 644 (E.D. Pa. 2003) (in MDL case, court lacked jurisdiction to

  award counsel fees from settlements or judgments secured by former class members who opted

  out); In re OSB Antitrust Litigation, No. 06–826, 2009 WL 579376 at *2-4 (E.D. Pa. March 4,

  2009) (holding that the court is without jurisdiction over the opt-outs and denying motion for

  award of attorneys’ fees to class counsel from settlement with opt outs); Hartland v. Alaska

  Airlines, 544 F.2d 992 (9th Cir. 1976) (granting writ of mandamus and ordering district court to

  return funds deposited by nonparties into a discovery fund in a multi-district case). It would be

  premature - and it is unnecessary - for the Court to act now without further action by the Opt-Out

  Plaintiffs. See In re Katrina Canal Breaches Consolidated Litigation, No. 05–4182, 2010 WL

  2998848, at *4 (E.D. La., July 28, 2010) (denying motion for set aside as premature, noting there

  were no settlements and that “the funds from which a set-aside might be carved is illusory at this

  time,” but ordering parties to notify Court within 24 hours of a settlement by any party).

         Class Counsel seek an order allowing the set aside in escrow of “20% (or another

  percentage designated by the Court) of such settlement or judgement, with 15% deemed Class

  Counsel attorneys’ fees to be withheld from the settling claimants’ attorney fee and 5% deemed

  costs.” Motion at 8. These amounts are excessive and far exceed the norm. See, e.g., In re

  Lidoderm Antitrust Litig., No. 14-MD-02521-WHO, 2017 WL 3478810, at *3 (N.D. Cal. Aug.

  14, 2017) (collecting cases and concluding that a 3-6% set aside is typical, noting that set asides

  “rarely exceed[] 12.5%,” and allowing for a 10% set aside specifically because of the “amount

  of discovery, motion practice, and expert work” that had been required by that case); In re Bextra

  & Celebrex Mktg. Sales Practices & Prod. Liab. Litig., No. M:05-CV-01699-CRB, 2006 WL



                                                     3
Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 4 of 6 Page ID #3066



  471782, at *1 (N.D. Cal. Feb. 28, 2006) (4% set aside); Turner v. Murphy Oil USA, Inc., 422

  F.Supp.2d 676, 680-82 (E.D. La. 2006) (allowing set aside of 10% of the gross of any

  settlements of represented persons for class counsels' attorney fees, and 2% of the gross for class

  counsels' costs); In re Diet Drugs Prod. Liab. Litig., No. 1203, 1999 WL 124414, at *2 (E.D. Pa.

  Feb.10, 1999) (providing for a 9% set-aside in a pharmaceutical MDL for common benefit

  work); In re Orthopedic Bone Screw Prod. Liab. Litig., MDL No. 1014, 1996 WL 900349, at *3

  (E.D. Pa. June 17, 1996) (imposing 5% assessment for common benefit costs). While

  Defendants believe that any set aside is premature at this point, the fact that there is still

  significant work for counsel for any Opt-Out Plaintiff to do in this case suggests that if the Court

  decides to order a set aside, it should be set in the more typical range between 3-6%.

                                             CONCLUSION

          For the foregoing reasons, the Court should deny Class Counsel’s Motion at this time.
  Date: November 7, 2018
                                                           Respectfully submitted,

                                                           By: /s/ John J. Kavanagh
                                                           John J. Kavanagh (admitted pro hac vice)
                                                           Email: jkavanagh@steptoe.com
                                                           Jonathan B. Sallet (admitted pro hac vice)
                                                           Email: jsallet@steptoe.com
                                                           STEPTOE & JOHNSON LLP
                                                           1330 Connecticut Avenue, NW
                                                           Washington, DC 20036
                                                           Telephone: (202) 429-3000
                                                           Fax: (202) 429-3902

                                                           Attorneys for Defendants National Milk
                                                           Producers Federation and Cooperatives
                                                           Working Together

                                                           By: /s/ Nathan P. Eimer (with consent)
                                                           Nathan P. Eimer
                                                           Email: neimer@eimerstahl.com
                                                           Scott C. Solberg

                                                       4
Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 5 of 6 Page ID #3067



                                             Email: ssolberg@eimerstahl.com
                                             Benjamin E. Waldin
                                             Email: bwaldin@eimerstahl.com
                                             EIMER STAHL LLP
                                             224 South Michigan Avenue, Suite 1100
                                             Chicago, IL 60604
                                             Telephone: (312) 660-7600
                                             Fax: (312) 692-1718

                                             Bart C. Sullivan, Esq.
                                             FOX GALVIN LLC
                                             One South Memorial Drive, 12th Floor
                                             St. Louis, MO 63102
                                             Telephone: (314) 588-7000
                                             Fax: (314) 588-1965
                                             Email: bsullivan@foxgalvin.com

                                             Attorneys for Defendant Land O’Lakes,
                                             Inc.

                                             By: /s/ W. Todd Miller (with consent)
                                             W. Todd Miller (admitted pro hac vice)
                                             Email: tmiller@bakerandmiller.com
                                             Lucy S. Clippinger (admitted pro hac vice)
                                             Email: lclippinger@bakerandmiller.com
                                             BAKER & MILLER PLLC
                                             2401 Pennsylvania Avenue, N.W.
                                             Suite 300
                                             Washington, DC 20037
                                             Telephone: (202) 663-7820
                                             Fax: (202) 663-7849

                                             Christopher W. Byron
                                             Email: cwb@bcpklaw.com
                                             Byron Carlson Petri & Kalb, LLC
                                             411 St. Louis Street
                                             Edwardsville, IL 62025
                                             Telephone: (618) 655-0600
                                             Fax: (618) 655-4004

                                             Attorneys for Defendants Dairy Farmers of
                                             America, Inc.

                                             By: /s/ Jill M. O’Toole (with consent)
                                             Jill M. O’Toole (admitted pro hac vice)
                                             Email: jotoole@goodwin.com

                                         5
Case 3:13-cv-00454-NJR-SCW Document 379 Filed 11/07/18 Page 6 of 6 Page ID #3068



                                                        SHIPMAN & GOODWIN LLP
                                                        One Constitution Plaza
                                                        Hartford, CT 06103
                                                        Telephone: (860) 251-5000
                                                        Fax: (860) 251-5218

                                                        Diane C. Polletta (admitted pro hac vice)
                                                        Email: dpolletta@goodwin.com
                                                        SHIPMAN & GOODWIN LLP
                                                        300 Atlantic Street
                                                        Stamford, CT 06901
                                                        Telephone: (203) 324-8100
                                                        Fax: (203) 324-8199

                                                        Attorneys for Defendant Agri-Mark, Inc.




                                  CERTIFICATE OF SERVICE
         I certify that on November 7, 2018, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system which will send notification of such filing to the

  CM/ECF participants registered to receive service in this case.

                                                        /s/ John J. Kavanagh




                                                    6
